Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
1.	This Application No. 16/880,539 filed on 05/21/2020 is a Continuation of Application No. 16/554,157, filed 8/28/2019, now U.S. Patent No. 10,664,806.  16,554,157 is a Continuation in Part of 15/900,705, filed 02/20/2018, now U.S. Patent No. 10,402,788. 15/900,705 Claims Priority from Provisional Application 62,592,034, filed 11/29/2017.

	However, the claimed subject matter in the instant application is disclosed in 16/554,157 but not 15/900,575.  Therefore, the priority date for the instant application is assumed to be 8/28/2019. 

Status of Claims
2.	This action is the second Office Action for this Application. The Applicant’s amendments and remarks filed on 03/14/2022 have been fully considered. Claims 2-4, 6-14, and 16-21 are pending and examined below. Claims 1, 5, and 15 are Canceled. Claims 2, 3, 6, 9, 10, 12, 13, 16, 19 and 20 are Currently Amended. Claims 4, 7, 8, 11, 14, 17, 18, and 21 are a Previously Presented.

Response to Amendments
3.	The Claim Objections set forth in the prior Office Action are withdrawn.  The Applicant has amended the claims to overcome the objections.

END -- Response to Amendments

Response to Arguments

4.	The Claim Rejections under 35 U.S.C. 112(a) set forth in the prior Office Action are withdrawn.  The Applicant has cancelled the affected claims.

5.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn.  The Applicant has amended the affected claims.

6.	The Claim Rejections under 35 U.S.C. 101 set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts: “Without agreeing with or conceding to the analysis set forth in the Office Action, to advance prosecution, Applicant hereby amends the claims, in accordance with the comment on page 11 of the office action that "the claims do not recite[] any steps or an algorithm comprising how the model is trained or updated such that it comprises a machine learning model," to recite the following:
each machine learning model of the at least one machine learning model is trained using at least one of
a) sets of survey data submitted by a population of individuals and at least one demographic feature of each individual of the population, the survey data comprising indications of satisfaction with a plurality of product characteristics corresponding to at least a portion of the plurality of product offerings, and
b) sets of member data of a plurality of organizations, the member data including, for each member, at least one demographic feature of the respective member and a plurality of characteristics of a selected product offering selected by the respective member".

	The Examiner replies:  The amendments merely show the data that is used and the claimed "one or more machine learning models (that) have been trained to compute the probability of a given member of the member population belonging to the respective parameterized demographic division selecting a given product offering based on a plurality of characteristics of the given product offering" comprises backward-looking data analytics. The Claims still do not recite any specific steps or an algorithm regarding how the model is trained and updated such that it comprises a machine learning model. Broadly claiming "training a machine learning model" or that a model "has been trained" does not make the claim statutory. Also see the Examiner's analysis in the rejection under 35 U.S.C. 101 in the Detailed Action below.

7.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are withdrawn.  The Applicant's arguments are persuasive regarding the amendments, and, in addition, the  Examiner is unable to find prior art that teaches: using the set of demographic divisions, identifying, by the processing circuitry, a set of peer entities to the organization sharing similarities in the set of demographic divisions, wherein, for each division of the demographic divisions, each peer of the set of peer entities differs in distribution of members across the groupings by no more than a threshold value corresponding to the respective division

END -- Response to Arguments

DETAILED ACTION

Claim Objections
8.	Claims 2 and 12 are objected to because of the following informalities:

a)	Claim 2 and 12 recite, "each machine learning model of the at least one machine learning model is trained using at least one of". The Examiner asserts a colon is required after the word "of". Correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 2-4, 6-14, and 16-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 2 and 12 recite, "condensing, by the one or more processors, the member population into a set of demographic divisions based on one or more groupings of demographic features of the members of the member population …". There is insufficient antecedent basis for the phrase "the members". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this phrase as "

Dependent Claims 3,4, 6-11, 13, 14 and 16-21 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claims 2 and 12 recite ,"providing, by the one or more processors, the set of parameterized demographic divisions to at least one machine learning model to obtain, for each parameterized demographic division, a probability of the members of the respective parameterized demographic division …". There is insufficient antecedent basis for the phrase "the respective parameterized demographic division". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this phrase as "a respective parameterized demographic division …". Correction is required.

Dependent Claims 3,4, 6-11, 13, 14 and 16-21 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

c)	Claims 3 and 13 recite, "wherein identifying the set of peer entities comprises identifying each peer entity further based on the similarities between the organization and the respective peer entity, wherein the similarities comprise one or more of an industry, a type of the organization, a size of the member population, or a geographic region.". There is insufficient antecedent basis for "the respective peer entity". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as, "wherein identifying the set of peer entities comprises identifying each entity of the set of peer entities

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 2-4, 6-14, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a device executing a system and method (i.e., a series of steps or process) for generating subscription product recommendations for clients (Specification, Par [0003]).  The method is accomplished using a system of generic computing components (i.e., processing circuitry, a non-transitory computer readable medium, and one or more processors).

Independent Claim 2 and 12 recite:
	… obtain, for each parameterized demographic division, a probability of the members of the respective parameterized demographic division selecting each product offering of a plurality of product offerings, 
	wherein one or more machine learning models of the at least one machine learning model have been trained to compute the probability of a given member of the member population belonging to the respective parameterized demographic division selecting a given product offering based on a plurality of characteristics of the given product offering, and
	each machine learning model of the at least one machine learning model is trained
using at least one of
a)	 sets of survey data submitted by a population of individuals and at least one demographic feature of each individual of the population, the survey data comprising indications of satisfaction with a plurality of product characteristics corresponding to at least a portion of the plurality of product offerings. and
b)	sets of member data of a plurality of organizations. the member data including. for each member, at least one demographic feature of the respective member and a plurality of characteristics of a selected product offering selected by the respective member;
calculating, using the probability of the members of each parameterized demographic division selecting each product offering, a perception score corresponding to each product offering of the plurality of product offerings for the respective demographic division;
	using the set of demographic divisions, identifying … a set of peer entities to the organization sharing similarities in the set of demographic divisions, wherein, for each demographic division of the set of demographic divisions, each peer of the set of peer entities differs in distribution of the members across the one or more groupings by no more than a threshold value corresponding to the respective demographic division; 
	determining … from the set of peer entities, at least one perception benchmark score representing a level of peer member satisfaction with product options provided by the set of peer entities to respective members of the peer entities, wherein determining each perception benchmark score of the at least one perception benchmark score comprises: 
	identifying at least one peer perception score of each peer of the set of peer entities, and 
	calculating an average or median of the peer perception scores of the set of peer entities to determine each perception benchmark score of the at least one perception benchmark score.

These limitations are directed to an abstract idea, in particular, a Mathematical Calculations.  Obtaining probabilities of selecting a product and perception scores from a black box "machine learning" model, as well as calculating comparable benchmark scores broadly recites mathematical relationships and calculations.
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "one or more processors, a non-transitory computer readable medium, and one or more processors" to perform the steps of obtaining probabilities and perception scores from a model, identifying a set of similar peer entities; determining benchmark scores from the set of peer entities, and calculating a combined benchmark score. These additional computing elements are recited at a high level of generality (i.e., as generic elements performing generic functions of accessing, processing, and presenting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claims additionally recite:
	accessing … demographic information for each member of a member population belonging to an organization;
	condensing … the member population into a set of demographic divisions based on one or more groupings of demographic features of the members of the member population, and into a set of parameterized demographic divisions based further on characteristics of a current insurance plan held by each member of the member population, wherein the one or more groupings of demographic features include one or more of salary ranges of the members, types of employee, regional locations of the members, or age ranges of the members; 
	providing … the set of parameterized demographic divisions to at least one machine learning model …
	presenting … for review by a representative of the organization, an interactive graphical user interface comprising at least a portion of the plurality of product offerings and one of a relative perception score or an absolute perception score in comparison to the at least one perception benchmark score.

 The Examiner asserts these limitations are extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  Gathering data, parsing the data for model input, inputting the data into a model, and presenting the results on a display amounts to necessary data gathering and outputting.

In addition, the Examiner notes the claims recite:
	providing, by the processing circuitry, the set of parameterized demographic divisions to at least one machine learning model to obtain, for each parameterized demographic division, a probability … 
	wherein one or more machine learning models of the at least one machine learning model has been trained to compute a probability … 
	each machine learning model of the at least one machine learning model is trained
using at least one of
a)	 sets of survey data submitted by a population of individuals and at least one demographic feature of each individual of the population, … and
b)	sets of member data of a plurality of organizations, … 

These claims recite merely providing data to a model that is purportedly a machine learning model to calculate a probability, wherein the model has been trained using survey and member data .  The Examiner asserts the claims do not recite any steps that amount to a practical application (or significantly more) for at least the following reasons:

a) The claims do not disclose any specific steps that distinguishes the model as a forward-looking machine learning model that "learns" and is updated as new information is received vs. some other backward-looking analytical model. In fact, based on the claim language, the model seems to be merely a backward-looking analytical model.  

b) The claims recite a machine learning model "has been trained" but do not recite any specific step or an algorithm comprising how the model is trained or updated such that it comprises a machine learning model.

c) The amendments in the instant application (indented step "a) sets of survey data …" and "b) sets of member data…" above) merely recite certain data that has been used to train the model, but again do not recite any specific step or an algorithm comprising how the model is trained or updated such that it comprises a machine learning model.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to obtain probabilities and perception scores from a model, identify a set of similar peer entities; determine benchmark scores from the set of peer entities, and calculate a combined benchmark score amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology, as claimed, is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.  

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims recite additional limitations regarding identifying peer entities, benchmark calculations, additional data criteria and characteristics, displaying the data, data filter controls, and using survey data as a data source.  

The Examiner notes none of the claims recites a particular display or specific adjustable interactive controls that might overcome the 101 rejection as in the prior related case allowances.

Therefore, Claims 2-4, 6-14, and 16-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691